IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                       No. 00-40234
                                     Summary Calendar



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                             versus

RUBEN LERMA,

                                                            Defendant-Appellant.

                   ________________________________________

                     Appeal from the United States District Court
                          for the Southern District of Texas
                             USDC No. C-99-CR-335-2
                   ________________________________________
                                 December 12, 2000

Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
      Ruben Lerma appeals his conviction for the distribution of cocaine,

contending that the district court abused its discretion when it permitted a

confidential informant to testify about buying drugs from him in the future. Our

review of the record persuades that the purported error was harmless because more

than adequate other evidence established Lerma’s guilt.1 As to the claimed

sentencing error, Lerma contends that the district court erred when it assigned him a

leadership role and increased his base offense level under U.S.S.G. § 3B1.1(c). We

find this assignment of error to be without merit. The evidence of record adequately

supports a finding that Lerma possessed decision making power, participated

extensively in the crime, and exercised control and authority over his

coconspirators.2

      The judgment of the district court is therefore AFFIRMED.




      1
       United States v. Phillips, 219 F.3d 404 (5th Cir. 2000).
      2
       United States v. Thomas, 120 F.3d 564 (5th Cir. 1997).

                                               2